Title: Carver Willis to James Madison, 23 March 1829
From: Willis, Carver
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                     Middleway Jefferson
                                
                                 23d. March 29
                            
                        
                        
                        
                        This will be handed you by Mr. Wm. R Griffith of Kentucky, a near neighbour and friend of Mrs Tapscott and
                            Mrs. Bell—a gentleman who from letters from them, has taken a lively interest in their welfair—
                        Mr. Griffiths business carries him to the Bowling Green; he calls on you, with the view of making some
                            arrangment respecting your claims on Mrs. Tapscott, which he flatters himself, may be made satisfactory to you, and
                            advantageous to her—
                        Knowing nothing of the nature of this business, except, through representations from them, and the very frank
                            and friendly communication from you, in answer to mine some two years since, I can form no opinion in the matter; yet I
                            may be permitted to hope that some thing may be done to prevent the total ruin of the family of my old neighbour and
                            friend, without in any way compromiting the interest of those fore whom you act—
                        Mrs. Willis unites with me, in our friendly salutations & best wishes for the health and happiness of
                            yourself and family—With very sincere regard I am Dr Sir yours &c &c.
                        
                            
                                Car Willis
                            
                        
                    